Brace, P. J.
This is an action in equity instituted in the circuit court of Lawrence county against W. C. Hinkson and his wife, M. C. Hinkson, and N. J. Perrot, to vest the legal title to a strip of land ten feet *459wide, described in tbe petition, in the plaintiff, Caroline Meier, and to divest the said defendants of title thereto. Prom a decree and judgment of the circuit court in favor of the plaintiff, the defendant W. C. Hinkson appealed to this court. Afterwards on the fourteenth of October, 1898, the plaintiff, by her attorney, dismissed her action as to M. O. Hinkson in this court, and on the eighteenth of October, 1898, filed her motion to affirm the judgment of the circuit court on the ground that the “so-called abstract does not show that leave was granted to appellant to file a bill of exceptions or that a bill of exceptions was ever filed,” which motion was taken with the case on submission.
A judgment can not be affirmed for the reason that there was no bill of exceptions filed in the case, because error may appear on the face of the record proper, for which the judgment should be reversed, consequently the motion is overruled. Upon an examination of the “so-called abstract” however, we find the facts alleged in the motion to be true, and we find also that no error is complained of, and none discoverable which could be reviewed, on the record proper. For that reason the judgment of the circuit court as to the defendants W. C. Hinkson and N. J. Perrot will be affirmed, and it is accordingly so ordered.
All concur.